Name: Commission Regulation (EEC) No 969/86 of 3 April 1986 amending Regulation (EEC) No 648/86 as regards the regulatory amounts for 1985/86 for imports of certain wine sector products from Spain into the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: Europe;  trade policy;  trade;  agricultural activity
 Date Published: nan

 No L 89/22 Official Journal of the European Communities 4. 4. 86 COMMISSION REGULATION (EEC) No 969/86 of 3 April 1986 amending Regulation (EEC) No 648/86 as regards the regulatory amounts for 1985/86 for imports of certain wine sector products from Spain into the Community as constituted on 31 December 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 480/86 of 25 February 1986 laying down general rules of application of the regulatory amounts applicable to trade in certain wine sector products between the Community as consti ­ tuted on 31 December 1985 and Spain ('), and in parti ­ cular Article 11 thereof, Whereas, as a result of a clerical error, the regulatory amounts for concentrated grape must and concentrated grape juice and rectified concentrated grape must which are set out in the Annex to Commission Regulation (EEC) No 648/86 (2) are not those which should be applied ; whereas that error should therefore be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The regulatory amounts specified in the Annex to Regula ­ tion (EEC) No 648/86 for :  white concentrated grape must and white concen ­ trated grape juice,  red or rose concentrated grape must and red or rose concentrated grape juice, and  rectified concentrated grape must, shall be 55 ECU/hl, 33 ECU/hl and 84 ECU/hl respect ­ ively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 1 . 3 . 1986, p . 2. (2) OJ No L 60, 1 . 3 . 1986, p . 54.